DETAILED ACTION

a.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2022 has been entered.
Claims 1-28 in the present application, filed on or after March 16, 2013, are being examined under the first inventor to file provisions of the AIA .
	- claims 1, 7, 13, and 19 are amended
b.	This is a first action on the merits based on Applicant’s claims submitted on 12/21/2021.


Response to Arguments

Regarding claims 1-2, 7-8, 13-14, 19-20, and 25-28 previously rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. US Pub 2008/0032630 (hereinafter “Kim”), Applicant's arguments, see “Applicant respectfully submits that Kim fails to disclose or suggest each and every feature of claim 1. For example, Kim fails to disclose or suggest at least the features of “map, at a first user equipment (UE), a first set of pilot symbols and a first set of data symbols to a plurality of tones, each pilot symbol in the first set of pilot symbols being mapped on a tone that is used by a second UE to carry a data symbol, at least one pilot symbol in the first set of pilot symbols overlapping time on the tone that is used by the second UE to carry the data symbol” as recited in independent claim 1. (Emphasis added.)” on page 8, filed on 12/21/2021, have been fully considered but are moot, over the limitations of “at least one pilot symbol in the first set of pilot symbols overlapping time on the tone that is used by the second UE to carry the data symbol”. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-2, 7-8, 13-14, 19-20, and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US Pub 2008/0032630 (hereinafter “Kim”), in view of Tamaki et al. US Patent 8483295 (hereinafter “Tamaki”), and further in view of Yoo et al. US Pub 2014/0269246 (hereinafter “Yoo”).
Regarding claim 1 (Currently Amended)
Kim discloses an apparatus for wireless communication (“FIG. 1 shows a wireless communication system 100 with multiple Node Bs 110 and multiple UEs 120.” [0022]), comprising: 
a processing system (i.e. “symbol-to-subcarrier mapper 1120” in Fig. 11; [0079]) configured to:
map, at a first user equipment (UE) (“FIG. 11 shows a block diagram of a design of TX data and signaling processor 1020y at multi-antenna UE 120y in FIG. 10.” [0078]), a first set of pilot symbols and a first set of data symbols to a plurality of tones (“A symbol-to-subcarrier mapper 1120 may receive the data and pilot symbols from processors 1110 through 1116 and may map these symbols to the proper subcarriers on the proper antennas in the proper symbol periods.  Mapper 1120 may map data symbols to data subcarriers, map pilot symbols to pilot subcarriers, provide the mapped data symbols to the proper antenna(s) in each data symbol period, and provide the mapped pilot symbols to the proper antenna(s) in each pilot symbol period.” [0079]), 
each pilot symbol in the first set of pilot symbols being mapped on a tone that is used by a second UE to carry a data symbol (“In general, a time frequency block may be assigned to any number of UEs for MU-MIMO or to a single UE with any number of transmit antennas for SU-MIMO.  For MU-MIMO, different UEs may share the same data subcarriers but may be assigned different pilot subcarriers (e.g., as shown in FIG. 3A) or may share the same pilot subcarriers (e.g., as shown in FIG. 3B).  For SU-MIMO, the different antennas at a single UE may share the same data subcarriers that be assigned different pilot subcarriers (e.g., as shown in FIG. 3A) or may share the same pilot subcarriers (e.g., as shown in FIG. 3B).  For both SU-MIMO and MU-MIMO, the Node B may derive a channel estimate for each UE antenna across frequency and possibly time based on the pilot subcarriers assigned to that UE antenna.  For simplicity, much of the description below assumes UEs with two antennas.” [0038]. Henceforth Kim teaches different UEs share same mapped data subcarriers (i.e., data tones) and same pilot subcarriers (i.e., pilot tones); and
provide the mapped first set of pilot symbols and the mapped first set of data symbols for transmission over the plurality of tones (“provide the mapped pilot symbols to the proper antenna(s) in each pilot symbol period.  For example, mapper 1120 may map data and pilot symbols for the REQCH as shown in FIG. 5A, 5B or 5C.  Mapper 1120 may provide one or more streams of mapped symbols in each symbol period, e.g., depending on the number of available PAs.  For example, mapper 1120 may provide (i) one mapped symbol stream to different antennas in different symbol periods if one PA is available or (ii) multiple mapped symbol streams to multiple antennas if multiple PAs are available.” [0079]).
Kim does not specifically teach pilot symbol in the first set of pilot symbols overlapping time on the tone that is used to carry the data symbol.
In an analogous art, Tamaki discloses pilot symbol can be punctured in a previously used data symbol (i.e. overlapping tone) or vice-versa (“Next, the data symbol mapped to the same time/frequency as the time/frequency of the pilot symbol, that is, S11 and S21 in the resource block 141-a and S4, S14 and S32 in the resource block 141-b, are punctured as shown in (b). Reference numeral 133 denotes the punctured data symbol. Finally, the pilot symbol 132 is mapped in place of the punctured data symbol as shown at (c) in the Figure and allocation of the data and the pilot symbols to the resource blocks in the example shown in FIG. 6 is completed.” Col. 6, lines 37-45 and furthermore “Next, the data symbols not mapped to the time/frequency as the time/frequency of the pilot symbol, that is, S33 and S34 in the resource block 141-a and S32 to S34 in the resource block 141-b, among those allocated to the resource blocks as shown at (b) in the Figure are punctured. Finally, the pilot symbol 132 is mapped to the position of the reserved symbol space 135 to which the data is not mapped, as shown at (c) in the Figure, and allocation of the data and the pilot symbol to the resource blocks in the example shown in FIG. 7 is completed.” Col. 7, lines 28-37).
(Tamaki, Col. 1, lines 43-60). 
	Kim and Tamaki do not specifically teach at least one pilot symbol in the first set of pilot symbols overlapping time on the tone that is used by the second UE to carry the data symbol.
	In an analogous art, Yoo discloses in Fig. 8A a method for staggered pilot placement between 2 cells (“FIG. 8A is a block diagram conceptually illustrating a non-colliding CRS scenario before interference cancellation is performed, according to one aspect of the present disclosure. Similar to FIG. 6A, in FIG. 8A, the horizontal axes represent frequency. Reference signal (e.g., CRS) tones and control/data tones are shown for a sub carrier of a neighbor cell and a serving cell. As shown in FIG. 8A, the serving cell receives interference for given serving cell CRS tones from neighbor cell control/data channel tones. Also, the interference for a given serving cell control/data channel includes interference from the neighboring cell CRS tones.” [0095]). 
Yoo teaches a system in which the mapping of pilot and data symbols to a plurality of tones takes place in the base station and in which this mapping is implemented in the user equipment for pilot interference cancellation in an OFDM downlink. One skilled in the art would therefore regard it as a normal design option to perform this mapping in the user equipment in order for it to be implemented in the base station for pilot interference cancellation in an OFDM uplink (“FIG. 7B is a block diagram conceptually illustrating a colliding DRS scenario after decoupled DRS interference cancellation is performed by the UE, according to one aspect of the present disclosure. After interference cancellation is performed based on the neighbor cell DRS tones (e.g., Demodulation Reference Signal (DMRS) tones) (as shown in white), the serving cell DRS tones (e.g., Demodulation Reference Signal (DMRS) tones) may no longer see strong interference. Hence, serving cell channel estimation will be more accurate. Interference cancellation is then performed based on the neighbor cell control/data channel to cancel out the neighbor cell control/data channels and to accurately decode the serving cell control/data channels. In some examples, the processes are performed iteratively to add, for example, when the cells are of roughly equal strength.” [0076]; also [0022-0023]). In other words, the combined teaching of Kim’s pilot/data mapping method, Tamaki’s puncturing method, and Yoo’s staggered pilot placement method discloses at least one pilot symbol in the first set of pilot symbols overlapping time on the tone that is used by the second UE to carry the data symbol.
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kim’s techniques for performing channel estimation, as modified by Tamaki, to include Yoo’s method for providing interference cancellation in order to reduce transmission interference (Yoo [0011]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Yoo’s method for providing interference cancellation into Kim’s techniques for performing channel estimation since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 2
Kim, as modified by Tamaki and Yoo, previously discloses the apparatus of claim 1, 
Kim further discloses wherein a data symbol in the first set of data symbols is mapped on a tone (i.e. data subcarriers) that is used by the second UE to carry a pilot symbol (“different UEs may share the same data subcarriers but may be assigned different pilot subcarriers (e.g., as shown in FIG. 3A) or may share the same pilot subcarriers (e.g., as shown in FIG. 3B).” [0038]).

Regarding claim 7 (Currently Amended)
A method for wireless communication, comprising:
mapping, at a first user equipment (UE), a first set of pilot symbols and a first set of data symbols to a plurality of tones, each pilot symbol in the first set of pilot symbols being mapped on a tone that is used by a second UE to carry a data symbol, wherein at least one pilot symbol in the first set of pilot symbols overlapping time on the tone that is used by the second UE to carry the data symbol; and
providing the mapped first set of pilot symbols and the mapped first set of data symbols for transmission over the plurality of tones.
The scope and subject matter of method claim 7 is drawn to the method of using the corresponding apparatus claimed in claim 1. Therefore method claim 7 corresponds to apparatus claim 1 and is rejected for the same reasons of anticipation as used in claim 1 rejection above.

Regarding claim 8
The method of claim 7, wherein a data symbol in the first set of data symbols is mapped on a tone that is used by the second UE to carry a pilot symbol.
The scope and subject matter of method claim 8 is drawn to the method of using the corresponding apparatus claimed in claim 2. Therefore method claim 8 corresponds to apparatus claim 2 and is rejected for the same reasons of anticipation as used in claim 2 rejection above.

Regarding claim 13 (Currently Amended)
An apparatus for wireless communication, comprising:
means for mapping, at a first user equipment (UE), a first set of pilot symbols and a first set of data symbols to a plurality of tones, each pilot symbol in the first set of pilot symbols being mapped on a tone that is used by a second UE to carry a data symbol, at least one pilot symbol in the first set of pilot symbols overlapping time on the tone that is used by the second UE to carry the data symbol; and
means for providing the mapped first set of pilot symbols and the mapped first set of data symbols for transmission over the plurality of tones.
The scope and subject matter of apparatus claim 13 is similar to the scope and subject matter as claimed in claim 1. Therefore apparatus claim 13 corresponds to apparatus claim 1 and is rejected for the same reasons of anticipation as used in claim 1 rejection above.

Regarding claim 14
The apparatus of claim 13, wherein a data symbol in the first set of data symbols is mapped on a tone that is used by the second UE to carry a pilot symbol.
The scope and subject matter of apparatus claim 14 is similar to the scope and subject matter as claimed in claim 2. Therefore apparatus claim 14 corresponds to apparatus claim 2 and is rejected for the same reasons of anticipation as used in claim 2 rejection above.

Regarding claim 19 (Currently Amended)
 A computer-readable medium storing computer-executable code for wireless communication by an apparatus, comprising code to:
map, at a first user equipment (UE), a first set of pilot symbols and a first set of data symbols to a plurality of tones, each pilot symbol in the first set of pilot symbols being mapped on a tone that is used by a second UE to carry a data symbol, at least one pilot symbol in the first set of pilot symbols overlapping time on the tone that is used by the second UE to carry the data symbol; and
provide the mapped first set of pilot symbols and the mapped first set of data symbols for transmission over the plurality of tones.


Regarding claim 20
The computer-readable medium of claim 19, wherein a data symbol in the first set of data symbols is mapped on a tone that is used by the second UE to carry a pilot symbol.
The scope and subject matter of non-transitory computer readable medium claim 20 is drawn to the computer program product of using the corresponding apparatus claimed in claim 2. Therefore computer program product claim 20 corresponds to apparatus claim 2 and is rejected for the same reasons of anticipation as used in claim 2 rejection above.

Regarding claim 25
Kim, as modified by Tamaki and Yoo, previously discloses the apparatus of claim 1 (“FIG. 1 shows a wireless communication system 100 with multiple Node Bs 110 and multiple UEs 120.” [0022]), 
Kim further discloses wherein the processing system is further configured to transmit the mapped first set of pilot symbols and the mapped first set of data symbols over the plurality of tones (“The set of subcarriers (i.e. tones) for the signaling carrier may include multiple data subcarriers and multiple pilot subcarriers.  Message data may be sent on the multiple data subcarriers, e.g., in a first symbol period.  Pilot may be sent on the multiple pilot subcarriers, e.g., in a second symbol period next to the first symbol period.” [0064] and furthermore “provide the mapped pilot symbols to the proper antenna(s) in each pilot symbol period.  For example, mapper 1120 may map data and pilot symbols for the REQCH as shown in FIG. 5A, 5B or 5C.  Mapper 1120 may provide one or more streams of mapped symbols in each symbol period, e.g., depending on the number of available PAs.  For example, mapper 1120 may provide (i) one mapped symbol stream to different antennas in different symbol periods if one PA is available or (ii) multiple mapped symbol streams to multiple antennas if multiple PAs are available.” [0079]).

Regarding claim 26
The method of claim 7, further comprising:
transmitting the mapped first set of pilot symbols and the mapped first set of data symbols over the plurality of tones.
The scope and subject matter of method claim 26 is drawn to the method of using the corresponding apparatus claimed in claim 25. Therefore method claim 26 corresponds to apparatus claim 25 and is rejected for the same reasons of anticipation as used in claim 25 rejection above.

Regarding claim 27
The apparatus of claim 13, further comprising:
means for transmitting the mapped first set of pilot symbols and the mapped first set of data symbols over the plurality of tones.
The scope and subject matter of apparatus claim 27 is similar to the scope and subject matter as claimed in claim 25. Therefore apparatus claim 27 corresponds to apparatus claim 25 and is rejected for the same reasons of anticipation as used in claim 25 rejection above.

Regarding claim 28
The non-transitory computer-readable medium of claim 19, further comprising code to transmit the mapped first set of pilot symbols and the mapped first set of data symbols over the plurality of tones.
.

Claims 3, 9, 15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Tamaki and Yoo, and further in view of Gore et al. US Pub 2008/0112495 (hereinafter “Gore”).
Regarding claim 3
Kim, as modified by Tamaki and Yoo, previously discloses the apparatus of claim 1, 
Kim/Tamaki/Yoo does not specifically teach cyclic shift.
In an analogous art, Gore discloses wherein the first set of pilot symbols are transmitted on tones (as taught by Kim) shifted by a cyclic shift from a second set of pilot symbols that is concurrently transmitted by the second UE (i.e. “transmitter”; “Pilot interference cancellation using cyclic-shift codes may be used for any number of interfering transmitters.” [0096] and furthermore “FIG. 11 shows the channel impulse responses for multiple transmitters with the cyclic-shift codes.  The channel impulse responses for transmitters 0, 1, and M are shown at the top of FIG. 11.  The channel impulse response for each transmitter starts at a different tap index, which is determined by its cyclic-shift code.  The multiplication of the received pilot symbols with the cyclic-shift code for the desired transmitter circularly shifts the channel impulse responses for all transmitters such that the channel impulse response for the desired transmitter starts at tap index 1.” [0095]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kim’s techniques for performing channel estimation, as modified by Tamaki and Yoo, to include Gore’s method of pilot transmission and channel (Gore [0006]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Gore’s method of pilot transmission and channel estimation in the presence of multiple transmitters into Kim’s techniques for performing channel estimation since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 9
The method of claim 7, wherein the first set of pilot symbols are transmitted on tones shifted by a cyclic shift from a second set of pilot symbols that is concurrently transmitted by the second UE.
The scope and subject matter of method claim 9 is drawn to the method of using the corresponding apparatus claimed in claim 3. Therefore method claim 9 corresponds to apparatus claim 3 and is rejected for the same reasons of anticipation as used in claim 3 rejection above.

Regarding claim 15
The apparatus of claim 13, wherein the first set of pilot symbols are transmitted on tones shifted by a cyclic shift from a second set of pilot symbols that is concurrently transmitted by the second UE.
The scope and subject matter of apparatus claim 15 is similar to the scope and subject matter as claimed in claim 3. Therefore apparatus claim 15 corresponds to apparatus claim 3 and is rejected for the same reasons of anticipation as used in claim 3 rejection above.

Regarding claim 21
The computer-readable medium of claim 19, wherein the first set of pilot symbols are transmitted on tones shifted by a cyclic shift from a second set of pilot symbols that is concurrently transmitted by the second UE.
The scope and subject matter of non-transitory computer readable medium claim 21 is drawn to the computer program product of using the corresponding apparatus claimed in claim 3. Therefore computer program product claim 21 corresponds to apparatus claim 3 and is rejected for the same reasons of anticipation as used in claim 3 rejection above.

Claims 4, 5, 10, 11, 16, 17, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Tamaki, Yoo, and Gore, and further in view of Fan et al. US Pub 2013/0176881 (hereinafter “Fan”).
Regarding claim 4
Kim, as modified by Tamaki, Yoo, and Gore, previously discloses the apparatus of claim 3, 
Kim, Tamaki, Yoo, and Gore do not specifically teach wherein the processing system is further configured to receive the cyclic shift for staggering the first set of pilot symbols from a base station.
In an analogous art, Fan discloses wherein the processing system is further configured to receive the cyclic shift for staggering the first set of pilot symbols from a base station (“the eNB may determine the resource ID by estimating the average noise the eNB could observe from an interfering UE assuming the UE is using a particular cyclic shift index.  In one of aspect, the eNB may process a subset of possible cyclic shift indices.” [0098])
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kim’s techniques for performing channel estimation, as modified by Tamaki, Yoo, and Gore, to include Fan’s method for blind interference cancellation in order to reduce inter-UE interference (Fan [0008]). Thus, a person of ordinary skill would 

Regarding claim 5
Kim, as modified by Gore, previously discloses the apparatus of claim 3, 
Kim, Tamaki, Yoo, and Gore do not specifically teach wherein the cyclic shift for staggering the first set of pilot symbols is randomly selected from a set of cyclic shift values based on an identifier associated with the first UE.
In an analogous art, Fan discloses wherein the cyclic shift for staggering the first set of pilot symbols is randomly selected from a set of cyclic shift values based on an identifier associated with the first UE (“In another aspect, the semi-static parameters may include, for example, eNB cell ID and a network identifier of the interfering UE.  In one aspect, a payload size, a cyclic shift index per LFDM symbol or whether the interfering UE is sending a control CQI in a subframe may be unknown.  In such an aspect, at least one of the following may be derived from the one or more semi-static parameters: a CGS root sequence, a common shift offsets for each LFDM symbol in a subframe detected by the serving eNB cell ID, a scrambling sequence is detected using the eNB cell ID and the network identifier of the interfering UE, etc.” [0109]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kim’s techniques for performing channel estimation, as modified by Tamaki, Yoo, and Gore, to include Fan’s method for blind interference cancellation in order to reduce inter-UE interference (Fan [0008]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Fan’s method for blind interference cancellation into 

Regarding claim 10
The method of claim 9, further comprising receiving the cyclic shift for staggering the first set of pilot symbols from a base station.
The scope and subject matter of method claim 10 is drawn to the method of using the corresponding apparatus claimed in claim 4. Therefore method claim 10 corresponds to apparatus claim 4 and is rejected for the same reasons of anticipation as used in claim 4 rejection above.

Regarding claim 11
The method of claim 9, wherein the cyclic shift for staggering the first set of pilot symbols is randomly selected from a set of cyclic shift values based on an identifier associated with the first UE.
The scope and subject matter of method claim 11 is drawn to the method of using the corresponding apparatus claimed in claim 5. Therefore method claim 11 corresponds to apparatus claim 5 and is rejected for the same reasons of obviousness as used in claim 5 rejection above.

Regarding claim 16
The apparatus of claim 15, further comprising:
means for receiving the cyclic shift for staggering the first set of pilot symbols from a base station.


Regarding claim 17
The apparatus of claim 15, wherein the cyclic shift for staggering the first set of pilot symbols is randomly selected from a set of cyclic shift values based on an identifier associated with the first UE.
The scope and subject matter of apparatus claim 17 is similar to the scope and subject matter as claimed in claim 5. Therefore apparatus claim 17 corresponds to apparatus claim 5 and is rejected for the same reasons of obviousness as used in claim 5 rejection above.

Regarding claim 22
The computer-readable medium of claim 21, further comprising code to receive the cyclic shift for staggering the first set of pilot symbols from a base station.
The scope and subject matter of non-transitory computer readable medium claim 22 is drawn to the computer program product of using the corresponding apparatus claimed in claim 4. Therefore computer program product claim 22 corresponds to apparatus claim 4 and is rejected for the same reasons of anticipation as used in claim 4 rejection above.

Regarding claim 23
The computer-readable medium of claim 21, wherein the cyclic shift for staggering the first set of pilot symbols is randomly selected from a set of cyclic shift values based on an identifier associated with the first UE.
The scope and subject matter of non-transitory computer readable medium claim 23 is drawn to the computer program product of using the corresponding apparatus claimed in claim .

Claims 6, 12, 18, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Tamaki and Yoo, and further in view of Werner et al. US Pub 2016/0028513 (hereinafter “Werner”).
Regarding claim 6
Kim, as modified by Tamaki and Yoo, previously discloses the apparatus of claim 1, 
Kim, Tamaki, and Yoo do not specifically teach wherein the first set of data symbols is associated with a same code block.
In an analogous art, Werner discloses wherein the first set of data symbols is associated with a same code block (“the mapping may ensure that a reoccurring resource element puncturing pattern that is identical in all allocated PRBs will create punctured OFDM symbols in all code blocks, and that the number of punctured data symbols will be substantially the same for all code blocks.” [0104]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kim’s techniques for performing channel estimation, as modified by Tamaki and Yoo, to include Werner’s method for data transmission to or from a user equipment (UE) in order to efficiently provide channel estimation (Werner [0008]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Werner’s method for data transmission to or from a user equipment (UE) into Kim’s techniques for performing channel estimation since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 12
The method of claim 7, wherein the first set of data symbols is associated with a same code block.
The scope and subject matter of method claim 12 is drawn to the method of using the corresponding apparatus claimed in claim 6. Therefore method claim 12 corresponds to apparatus claim 6 and is rejected for the same reasons of obviousness as used in claim 6 rejection above.

Regarding claim 18
The apparatus of claim 13, wherein the first set of data symbols is associated with a same code block.
The scope and subject matter of apparatus claim 18 is similar to the scope and subject matter as claimed in claim 6. Therefore apparatus claim 18 corresponds to apparatus claim 6 and is rejected for the same reasons of obviousness as used in claim 6 rejection above.

Regarding claim 24
The computer-readable medium of claim 19, wherein the first set of data symbols is associated with a same code block.
The scope and subject matter of non-transitory computer readable medium claim 24 is drawn to the computer program product of using the corresponding apparatus claimed in claim 6. Therefore computer program product claim 24 corresponds to apparatus claim 6 and is rejected for the same reasons of obviousness as used in claim 6 rejection above.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG M NGUYEN/Patent Examiner, Art Unit 2411                                                                                                                                                                                                        
/GARY MUI/Primary Examiner, Art Unit 2464